        Case 1:20-cv-01685-SAB Document 4 Filed 12/02/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA
10

11   ESMELING BAHENA,                               Case No. 1:20-cv-01685-SAB

12                      Plaintiff,                  ORDER DENYING PLAINTIFF’S
                                                    APPLICATION TO PROCEED IN FORMA
13          v.                                      PAUPERIS WITHOUT PREJUDICE AND
                                                    REQUIRING PLAINTIFF TO SUBMIT THE
14   RODRIGUEZ, et al.,                             CORRECT FORM OR PAY THE FILING FEE
                                                    WITHIN FORTY-FIVE DAYS
15                      Defendants.
                                                    (ECF No. 2)
16

17

18          On November 30, 2020, Plaintiff, a state prisoner proceeding pro se, filed this civil rights

19   action pursuant to 42 U.S.C. § 1983. Along with the complaint, Plaintiff submitted a regular civil

20   application to proceed without prepayment of fees.

21          Pursuant to 18 U.S.C. § 1915(b), a prisoner who brings a civil action is required to pay the

22   full amount of the filing fee and the Court “shall assess and, when funds exist, collect, as a partial

23   payment of any court fees required by law, an initial partial filing fee of 20 percent of the greater

24   of--(A) the average monthly deposits to the prisoner's account; or (B) the average monthly

25   balance in the prisoner’s account for the 6-month period immediately preceding the filing of the

26   complaint or notice of appeal.” Section 1915 provides that “the agency having custody of the

27   prisoner shall forward payments from the prisoner’s account to the clerk of the court each time

28   the amount in the account exceeds $10 until the filing fees are paid.” 18 U.S.C. § 1915(b)(2).
                                                       1
        Case 1:20-cv-01685-SAB Document 4 Filed 12/02/20 Page 2 of 2


 1   The form filed by Plaintiff lacks the requisite authorization for the deduction of the filing fee

 2   from Plaintiff’s trust account as funds are available. 28 U.S.C. § 1915.

 3            Accordingly, IT IS HEREBY ORDERED that:

 4            1.      Plaintiff’s application to proceed in forma pauperis, filed November 30, 2020, is

 5                    denied without prejudice;

 6            2.      Within forty-five (45) days from the date of service of this order, Plaintiff shall

 7                    file the attached application to proceed in forma pauperis, completed and signed,

 8                    or in the alternative, pay the $400.00 filing fee for this action;

 9            3.      No extension of time will be granted without a showing of good cause; and

10            4.      The failure to comply with this order will result in dismissal of this action, without

11                    prejudice.

12
     IT IS SO ORDERED.
13

14   Dated:        December 1, 2020
                                                             UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
